Case 21-31119-mvl11 Doc 10 Filed 06/21/21   Entered 06/21/21 21:06:28   Page 1 of 50




       1st Advance Security    Investigations
       P.O. Box 61128
       Dayton, OH 45406


       217 Heating   Cooling, Inc
       403 Yalow Dr
       Champaign, IL 61822


       217, Inc
       807 Dennison Dr
       Champaign, IL 61820


       4imprint
       101 Commerce St
       P.O. Box 320
       Oshkosh, WI 54901


       911 Security Cameras, Inc
       10874 Plano Rd, Ste B
       Dallas, TX 75238


       A   C Masonry Construction, LLC
       404 Astor Ave
       Dayton, OH 45449


       A   K Waterworks LLC
       150 Oak Knoll Ave NE
       Warren, OH 44483


       A A Landscaping and Plowing, Inc
       27 Delano St
       Poughkeepsie, NY 12601


       A Deft Hand LLC
       P.O. Box 226
       Summit Station, OH 43073


       AA All Services
       P.O. Box 822265
       N Richland Hills, TX 76182
Case 21-31119-mvl11 Doc 10 Filed 06/21/21   Entered 06/21/21 21:06:28   Page 2 of 50




       Absolute Pest Control
       P.O. Box 287
       League City, TX 77574-0287


       Adam Farmer
       237 Jackson St
       Denver, CO 80206


       Adam Perez
       dba Americas Door and More
       15819 Escher Rd
       Cypress, TX 77433


       Adams and Reese, LLP
       Attn Dept 5208
       P.O. Box 2153
       Birmingham, AL 35287


       ADT Security Services
       P.O. Box 371878
       Pittsburgh, PA 15250-7878


       ADT Security Services
       P.O. Box 650485
       Dallas, TX 75265-0485


       Advanced Pest Control, Inc
       2542 Sullivant Ave
       Columbus, OH 43204


       AES Ohio formerly DPandL
       P.O. Box 1247
       Dayton, OH 45401


       Aey Electric Inc
       801 N Meridian Rd
       Youngstown, OH 44509


       Affordable Property Cleaners
       14911 Yellow Begonia Dr
       Cypress, TX 77433
Case 21-31119-mvl11 Doc 10 Filed 06/21/21   Entered 06/21/21 21:06:28   Page 3 of 50




       Air Authority Heating     Air Conditioning
       654 Reading Rd
       Mason, OH 45040


       Air Systems Air Conditioning      Heating
       P.O. Box 1172
       League City, TX 77574


       Al Septic Tank Pumping
       1515 Buttermilk Hill Rd
       Delaware, OH 43015


       Aladdin Electric
       1201 E Oregon St
       Urbana, IL 61802


       Aldine ISD Tax Office
       14909 Aldine Westfield Rd
       Houston, TX 77032


       Alief ISD Tax Office
       P.O. Box 368
       Alief, TX 77411


       Alliance Tax Advisors
       433 E Las Colinas Blvd, Ste 300
       Irving, TX 75039


       AllPro
       124 E Bandera, Ste 204
       Boerne, TX 78006


       All-Star Garage Door Services
       P.O. Box 1864
       Olive Branch, MS 38654


       Amalia Boner
       2209 Empire Central, Apt 130
       Dallas, TX 75235
Case 21-31119-mvl11 Doc 10 Filed 06/21/21    Entered 06/21/21 21:06:28   Page 4 of 50




       Amanda Blakeney
       181 Latigo Loop
       Sumrall, MS 39402


       Ameren Illinois
       P.O. Box 88034
       Chicago, IL 60680-1034


       American Builders   Contractors Supply
       1700 Pacific Ave, Ste 2320
       Dallas, TX 75201


       American Electric Power     AEPOhio
       P.O. Box 24401
       Canton, OH 44701-4401


       American Quality Fire      Safety, Inc
       P.O. Box 5054
       Alvin, TX 77512


       Anderson Clarkson Johnson Brown PLLC
       Attn Scott K Brown
       2812 N Norwalk, Ste 106
       Mesa, AZ 85215


       Ann Harris Bennett
       Tax Assessor Collector
       7300 N Shepherd Dr
       Houston, TX 77091


       Anthony L Carter
       7200 Tussing Rd
       Reynoldsburg, OH 43068


       Arapahoe County
       5334 S Prince St
       Littleton, CO 80120


       ARROW Fire   Safety, LLC
       P.O. Box 850092
       Mesquite, TX 75185
Case 21-31119-mvl11 Doc 10 Filed 06/21/21    Entered 06/21/21 21:06:28   Page 5 of 50




       Associated Time    Parking Controls
       9104 Diplomacy Row
       Dallas, TX 75247


       AT T-105262
       P.O. Box 105262
       Atlanta, GA 30348


       AT T-5014
       P.O. Box 5014
       Carol Stream, IL 60197


       Aurora Water
       P.O. Box 719117
       Denver, CO 80271-9117


       Automated Environments
       1804 Killians Cove
       Cedar Park, TX 78613


       Automatic Gates Plus, LLC
       10866 State Rte 774
       Hamersville, OH 45130


       Aztec Fire Extinguisher
       P.O. Box 10818
       Houston, TX 77206


       Barbara J Hester
       2816 Jackson Keller Rd, Ste 1101
       San Antonio, TX 78213


       Barkley Asphalt Co, Inc
       15600 Industrial Dr
       Independence, MO 64058


       Bayard PA
       600 N King St, Ste 400
       P.O. Box 25130
       Wilmington, DE 19899
Case 21-31119-mvl11 Doc 10 Filed 06/21/21   Entered 06/21/21 21:06:28   Page 6 of 50




       Bayard, Pa
       Attn N B Glassman, E R Fay, G J Flasser
       600 N King St, Ste 400
       P.O. Box 25130
       Wilmington, DE 19899


       Beaver Heating    Cooling
       12375 Bear Haven Rd
       Confier, CO 80433


       Behavioral Health Kansas City
       10330 Hickman Mills Dr, Bldg II
       Kansas City, MO 64137


       Best Care Home Services LLC
       5250 Pleasant Wiew Rd, Ste 1
       Memphis, TN 38134


       Bob Albergotti
       c/o Cogency Gloal Inc
       10 E 40th St, 10th Fl
       New York, NY 10016


       Bottini Fuel
       P.O. Box 1640
       Wappingers Falls, NY 12590-8640


       Brad D Bailey
       813 Zane Dr
       Brandon, MS 39042


       Brian R Corey
       dba Clean Cut Property Maintenance
       21 Wagon Wheel Rd
       Poughkeepsie, NY 12601


       Brookstone Construction Group LLC
       521 Sage Run Dr
       Lebanon, OH 45036
Case 21-31119-mvl11 Doc 10 Filed 06/21/21   Entered 06/21/21 21:06:28   Page 7 of 50




       Bruce Elfant - Tax Assessor-Collector
       P.O. Box 149328
       Austin, TX 78714-9328


       Buckeye Custom Carts
       256 E Pike St
       Morrow, OH 45152


       Buds Tree Care
       702 Bloomington Rd, St 104
       Champaign, IL 61822


       BullsEye Telecom Inc
       P.O. Box 33752
       Detroit, MI 48232-3752


       Busch, Ruotolo   Simpson, LLP
       Attn Alan L Busch
       1700 Pacific Ave, Ste 2320
       Dallas, TX 75201


       Callahan Door    Window
       35 Industrial Dr
       Lexington, OH 44904


       Candi Dabadie
       21 Old Place Rd
       Columbia, MS 39429


       Canyon Lake Area Chamber of Commerce
       3934 FM 2673
       Canyon Lake, TX 78133


       Cardinal Landscaping
       1192 S Nixon Camp Rd
       Oregonia, OH 45054


       Carlton Fields, PA
       Attn Charles W Stotter
       405 Lexington Ave, 36th Fl
       New York, NY 10174
Case 21-31119-mvl11 Doc 10 Filed 06/21/21   Entered 06/21/21 21:06:28   Page 8 of 50




       Carlton Fields, PA
       Attn John R Hart and Alexandra D Blye
       525 Okeechobee Blvd, Ste 1200
       W Palm Beach, FL 33401


       Carter Door    Remodeling, LLC
       206 NW 12th St
       Blue Springs, MO 64015


       Carter Gate    Access, LLC
       206 NW 12th St
       Blue Springs, MO 64015


       Carter Lawncare    Lanscaping Co LLC
       293 E Kemper Rd, Ste 5
       Loveland, OH 45140


       Cash Depot
       1740 Coprin Dr
       Green Bay, WI 54302


       Cassandra Johnson- Tax Collector
       1776 E Washington St
       Urbana, IL 61802


       CenterPoint Energy
       P.O. Box 4981
       Houston, TX 77210-4981


       Central IL Rental Property Professionals
       dba CIRPP
       P.O. Box 1792
       Champaign, IL 61824-1792


       Century Link
       P.O. Box 2961
       Phoenix, AZ 85062-2961


       Certified Fire Protection, Inc
       3400 W Desert Inn Rd, Ste 20
       Las Vegas, NV 89102
Case 21-31119-mvl11 Doc 10 Filed 06/21/21   Entered 06/21/21 21:06:28   Page 9 of 50




       Champaign County Chamber of Commerce
       303 W Kirby Ave
       Champaign, IL 61820


       Champaign Multimedia Group
       Attn Accounting Dept
       P.O. Box 616
       West Frankfort, IL 62896


       Champaign Renovations
       2504 W William St
       Champaign, IL 61821


       Champion Energy Services
       P.O. Box 4190
       Houston, TX 77210


       Charles Bell
       1050 Highway 24 E
       Woodville, MS 39669


       Chateau Products, Inc
       1820 47th Ter E
       Bradenton, FL 34203-3773


       Chateau Products, Inc
       1820 47th Terrace E
       Bradenton, FL 34203-3773


       Chauncenia Patterson
       2304 W 7th St, Apt 202
       Hattiesburg, MS 39401


       Choate s Air Conditioning    Heating, Inc
       820 Herbert Rd, Ste 104
       Cordova, TN 38018-2278


       Cinthia Akers
       402 Lake Wood Loop
       Hattiesburg, MS 39402
Case 21-31119-mvl11 Doc 10 Filed 06/21/21   Entered 06/21/21 21:06:28   Page 10 of 50




       Cirro Energy
       P.O. Box 660004
       Dallas, TX 75266-0004


       Citizens Energy Group
       P.O. Box 7056
       Indianapolis, IN 46207-7056


       City of Austin
       P.O. Box 2267
       Austin, TX 78783-2267


       City of Brandon Public Works Dept
       P.O. Box 1539
       Brandon, MS 39043-1539


       City of Columbus-910 Dublin Rd
       Sewer and Water Services
       P.O. Box 182882
       Columbus, OH 43218-2882


       City of Dallas Water Utilities
       City Hall, 2D S
       Dallas, TX 75277


       City of Dayton
       P.O. Box 630575
       Cincinnati, OH 45263-0575


       City of Deer Park
       710 E San Augustine
       P.O. Box 700
       Deer Park, TX 77536-0700


       City of Deer Park
       Attn Jeffery Johnson
       Tax Asses.Col., Utility Billing Mngr
       710 E San Augustine
       Deer Park, TX 77536
Case 21-31119-mvl11 Doc 10 Filed 06/21/21   Entered 06/21/21 21:06:28   Page 11 of 50




       City of Flowood
       P.O. Box 320069
       Flowood, MS 39232-0069


       City of Fort Worth
       Fire Dept Revenue Group
       505 W Felix St
       Ft Worth, TX 76115


       City of Fort Worth Water Dept
       P.O. Box 870
       Ft Worth, TX 76101-0870


       City of Fort Worth Water Dept
       P.O. Box 961003
       Ft Worth, TX 76161


       City of Houston
       Utility Bill - Water -1560
       P.O. Box 1560
       Houston, TX 77251


       City of Houston - 1002
       1002 Washington Ave
       Houston, TX 77002


       City of La Porte
       Utility Billing Div
       P.O. Box 4636
       Houston, TX 77210-4636


       City of Las Vegas - Licensing
       Dept of Planning, Business Licensing
       P.O. Box 748028
       Los Angeles, CA 90074


       City of Las Vegas Sewer Services
       Department of Finance
       P.O. Box 748022
       Los Angeles, CA 90074-8022
Case 21-31119-mvl11 Doc 10 Filed 06/21/21   Entered 06/21/21 21:06:28   Page 12 of 50




       City of Leander
       P.O. Box 317
       Leander, TX 78646-0317


       City of Mansfield - Water/Sewer
       99 Park Ave E
       Mansfield, OH 44902


       City of Mansfield, Alarm Administrator
       30 N Diamond St
       Mansfield, OH 44902


       City of Mesquite
       Alarm Program
       P.O. Box 140786
       Irving, TX 75014-0786


       City of Mesquite Water Utilities
       P.O. Box 850287
       Mesquite, TX 75185-0287


       City of Newburgh Tax Collector s Office
       83 Broadway
       Newburgh, NY 12550-5617


       City of Pasadena
       Water Dept
       P.O. Box 1337
       Pasadena, TX 77501


       City of Texas City
       P.O. Box 3837
       Texas City, TX 77592


       City of Tomball
       501 James St
       Tomball, TX 77375-4623


       City Of Trotwood Utility
       3035 Olive Rd
       Trotwood, OH 45426-2656
Case 21-31119-mvl11 Doc 10 Filed 06/21/21   Entered 06/21/21 21:06:28   Page 13 of 50




       City Treasurer
       125 N Main, Rm 375
       Memphis, TN 38103


       Cogency Global
       1325 J St, Ste 1550
       Sacramento, CA 95814


       Cogency Global, Inc
       122 E 42nd St, 18th Fl
       New York, NY 10168


       Coker Family, Inc
       dba Battery Specialists     Golf Cars
       133 W Kenyon Rd
       Champaign, IL 61820


       Colleen De Vries
       c/o Cogency Gloal Inc
       10 E 40th St, 10th Fl
       New York, NY 10016


       Columbia Gas of Ohio
       P.O. Box 742510
       Cincinnati, OH 45274-2510


       Columbus City Treasurer
       Columbus Public Health
       Environmental Health Licensing Section
       240 Parsons Ave
       Columbus, OH 43215


       Comal County Tax Office
       205 N Seguin Ave
       New Braunfels, TX 78130


       Comcast
       P.O. Box 60533
       City of Industry, CA 91716-0533
Case 21-31119-mvl11 Doc 10 Filed 06/21/21   Entered 06/21/21 21:06:28   Page 14 of 50




       Commercial Recorder
       P.O. Box 11038
       Ft Worth, TX 76110-0038


       Complete Automation
       1808 S Pleasantview Dr
       Weslaco, TX 78596


       Complete Door Systems, Inc
       8100 Dahlia St, Bldg 4
       Henderson, CO 80640


       Compound Security Specialists
       440 Industrial Blvd
       Austin, TX 78745-1209


       Constellation NewEnergy, Inc
       P.O. Box 4640
       Carol Stream, IL 60197-4640


       Cooks Pest Control
       P.O. Box 341898
       Memphis, TN 38184


       Cooper Services, LLC
       6969 Worthington Galena Rd, Ste F
       Worthington, OH 43085-2308


       County Treasurer s Office
       P.O. Box 869
       Brighton, CO 80601-0869


       Creative Blend Design
       P.O. Box 592477
       San Antonio, TX 78259


       Crescent Engineering Co, Inc
       1319 First St
       P.O. Box 36
       La Marque, TX 77568
Case 21-31119-mvl11 Doc 10 Filed 06/21/21   Entered 06/21/21 21:06:28   Page 15 of 50




       Crews4Hire, LLC
       7850 Katie Dr
       Almont, MI 48003


       CS Services
       P.O. Box 1475
       Canyon Lake, TX 78133


       Culligan Of Central Ohio
       P.O. BOX 2932
       Wichita, KS 67201-2932


       Culligan Water
       c/o CRH Ohio, LTD
       8260 Howe Industrial Pkwy, Ste H
       Canal Winchester, OH 43110


       Cupertino Builders, LLC
       1159 Sonora Ct, Ste 202
       Sunnyvale, CA 94086


       Cupertino Builders, LLC
       1159 Sonora Ct, Ste 202
       Sunyvale, CA 94086


       Daily Commercial Record
       706 Main St
       Dallas, TX 75202


       Daniel Yemma, Treasurer
       Mahoning County Court House
       120 Market St, 1st Fl
       Youngstown, OH 44503


       Daryl s A/C   Heating, LLC
       200 Hughes Rd
       Dickinson, TX 77539


       Delaware County Auditor
       5555 Perimeter Dr
       Dublin, OH 43017
Case 21-31119-mvl11 Doc 10 Filed 06/21/21   Entered 06/21/21 21:06:28   Page 16 of 50




       Del-Co Water Co Inc
       P.O. Box 742653
       Cincinnati, OH 45274-2653


       Delta Lawn   Landscaping Corp
       5885 Airline Rd, Ste 942
       Arlington, TN 38002


       Deluxe
       P.O. Box 742572
       Cincinnati, OH 45274-2572


       Dennis HVAC
       P.O. Box 69
       Seymour, IL 61875


       Dept of Revenue State of Mississippi
       P.O. Box 1033
       Jackson, MS 39215-1033


       DH Pace Company
       419 Bronco Dr
       Bloomington, IL 61704


       Dillman Brothers
       3509 N Cunningham
       Urbana, IL 61802


       Dominion East Ohio
       P.O. Box 26785
       Richmond, VA 23261-6785


       Door Controls
       130 Veterans Memorial Blvd
       Kenner, LA 70062


       Door Mart Services
       4514 Atascocita Rd
       Humble, TX 77346
Case 21-31119-mvl11 Doc 10 Filed 06/21/21   Entered 06/21/21 21:06:28   Page 17 of 50




       Door Specialty Company
       1216 Parkland Ct
       Champaign, IL 61821


       Douglas L Delisio
       7225 Vineland Pl
       Youngstown, OH 44512


       DRT Lawn Service
       P.O. Box 690
       Olmito, TX 78575


       Eco Care LLC
       1711 Wellington Ave, Ste 2
       Youngstown, OH 44509


       Edwards McDowell Inc
       400 E 10th Ave
       N Kansas City, MO 64116-4303


       Eldorado Artesian Springs Inc
       1783 Dogwood St
       Louisville, CO 80027


       Elizabeth Gordillo
       dba Sago s Tree Service
       5204 Coleman St
       N Las Vegas, NV 89031


       ENGIE Resources, Inc
       1990 Post Oak Blvd, Ste 1900
       Houston, TX 77056


       Entergy
       P.O. Box 8108
       Baton Rouge, LA 70891-8108


       Envirocom, Inc
       P.O. Box 19693
       Houston, TX 77224-9693
Case 21-31119-mvl11 Doc 10 Filed 06/21/21   Entered 06/21/21 21:06:28   Page 18 of 50




       ERAtech Environmental, Inc
       3508 Wilmington Pike
       Kettering, OH 45429


       ESS-GVS Holdings LLC
       c/o Extra Space Storage
       Attn Kirk Grimshaw
       2795 E Cottonwood Pkwy, Ste 400
       Salt Lake City, UT 84121


       ESS-GVS Holdings LLC
       c/o Extra Space Storage
       Attn Noah Springer
       2795 E Cottonwood Pkwy, Ste 400
       Salt Lake City, UT 84121


       Exell Companies, Inc
       P.O. Box 5393
       Jackson, MS 39296-5393


       Express Junk Removal
       3760 Bellwood Dr SE
       Warren, OH 44484


       EZ Services
       7925 Melody Rd
       Dayton, OH 45415


       Fairfield County Treasurer Office
       210 E Main St, Rm 206
       Lancaster, OH 43130


       FasTrack Mechanical LLC
       4210 Field Master Dr
       Zionsville, IN 46077


       Filter Service of Mississippi, LLC
       P.O. Box 300
       Marion, MS 39342
Case 21-31119-mvl11 Doc 10 Filed 06/21/21   Entered 06/21/21 21:06:28   Page 19 of 50




       Fisher Fire Extinguisher Service, Inc
       P.O. Box 3364
       Jackson, MS 39207


       Flawless Landscaping   Tree Service, LLC
       6956 E Broad St, Ste 236
       Columbus, OH 43213


       Flawless Landscaping and Tree Service
       6956 E Broad St, Ste 236
       Columbus, OH 43213


       Floied Fire Extinguisher      Steam Clean.
       3050 Lamar Ave
       Memphis, TN 38114


       Flooring Surfaces, Inc
       401 E Mercury Dr
       Champaign, IL 61822


       Fort Bend Battery   Golf Cart
       2112 First St
       Rosenberg, TX 77471


       Franklin County Treasurer
       373 S High St, 17th Fl
       Columbus, OH 43215-6306


       Fresh Cut Lawn Care
       2218 Morningside Dr
       Joseph, IL 61873


       FTI Consulting
       3 Times Sq, 10th Fl
       New York, NY 10036


       Furry Overhead Door      Dock Co
       1171 Persimmon Rd
       Charleston, IL 61920
Case 21-31119-mvl11 Doc 10 Filed 06/21/21   Entered 06/21/21 21:06:28   Page 20 of 50




       Galveston County
       600 59th St, Rm 4001
       Galveston, TX 77551


       Gary E Davenport
       11193 Brooklyn Rd
       Andulasia, AL 46421


       Gayle A Herman
       3713 Meadow Ridge Ln
       Clarksville, TN 37040


       Geary Porter    Donovan PC
       P.O. Box 700248
       Dallas, TX 75370-0248


       George s Door Service, Inc
       1045 Star Rd
       Brandon, MS 39042


       Glass Doctor - Memphis
       2239 Whitten Rd, Ste 101B
       Memphis, TN 38133


       Goins GoGetters
       1955 Pilgrims Point Dr
       Friendswood, TX 77546


       Golf Car Company, LLC
       8899 Memorial Dr
       Plain City, OH 43064


       Golf Cars of Dallas
       7000 K Ave
       Plano, TX 75074


       Golf Cart Doctor Inc
       11774 S Pacific Pl
       Aurora, CO 80014
Case 21-31119-mvl11 Doc 10 Filed 06/21/21   Entered 06/21/21 21:06:28   Page 21 of 50




       Golf Carts 4 Fun
       P.O. Box 136727
       Ft Worth, TX 76135


       Goosman Landscaping Inc
       P.O. Box 817
       Parker, CO 80134


       Granite Telecommunications, LLC
       Client ID 311
       P.O. Box 983119
       Boston, MA 02298-3119


       Great Door   Supply Inc
       222 Andrews Ave
       Youngstown, OH 44505


       Great Value Storage
       Attn General Counsel
       244 5th Ave, Ste 2200
       New York, NY 10001


       Great Value Storage, LLC
       814 Lavaca St
       Austin, TX 78701


       Greater Cincinnati Water Works
       P.O. Box 742505
       Cincinnati, OH 45274-2505


       Green Works Lawn   Leaf LLC
       6750 W 29th Ave
       Wheat Ridge, CO 80214


       Greenbriar Place Maintenance Association
       P.O. Box 60
       Hockley, TX 77447-0060


       Grove City Area Chamber of Commerce
       4069 Broadway
       Grove City, OH 43123
Case 21-31119-mvl11 Doc 10 Filed 06/21/21   Entered 06/21/21 21:06:28   Page 22 of 50




       GVS Colorado Holdings I, LLC
       401 Congress Ave, 33rd Fl
       Austin, TX 78701


       GVS Illinois Holdings I, LLC
       401 Congress Ave, 33rd Fl
       Austin, TX 78701


       GVS Indiana Holdings I, LLC
       401 Congress Ave, 33rd Fl
       Austin, TX 78701


       GVS Missouri Holdings I, LLC
       401 Congress Ave, 33rd Fl
       Austin, TX 78701


       GVS Nevada Holdings I, LLC
       401 Congress Ave, 33rd Fl
       Austin, TX 78701


       GVS New York Holdings I, LLC
       401 Congress Ave, 33rd Fl
       Austin, TX 78701


       GVS Ohio Holdings I, LLC
       401 Congress Ave, 33rd Fl
       Austin, TX 78701


       GVS Ohio Holdings II, LLC
       401 Congress Ave, 33rd Fl
       Austin, TX 78701


       GVS Portfolio I C, LLC
       401 Congress Ave, 33rd Fl
       Austin, TX 78701


       GVS Portfolio I, LLC
       401 Congress Ave, 33rd Fl
       Austin, TX 78701
Case 21-31119-mvl11 Doc 10 Filed 06/21/21   Entered 06/21/21 21:06:28   Page 23 of 50




       GVS Portfolio I, LLC
       814 Lavaca St
       Austin, TX 78701


       GVS Tennessee Holdings I, LLC
       401 Congress Ave, 33rd Fl
       Austin, TX 78701


       GVS Texas Holdings I, LLC
       401 Congress Ave, 33rd Fl
       Austin, TX 78701


       GVS Texas Holdings II, LLC
       401 Congress Ave, 33rd Fl
       Austin, TX 78701


       Haight Fire Equipment Supply
       199 Little Britain Rd
       Newburgh, NY 12550


       Happy Green Service LLC
       940 Waterview Way D
       Champaign, IL 61822


       Hartlauer Signs
       3915 W Hacienda Ave, Ste 115
       Las Vegas, NV 89118


       Haul Guys
       105 S Buffalo Ave
       Cedar Park, TX 78613


       Havard Pest Control, Inc
       P.O. Box 15007
       Hattiesburg, MS 39404


       HD Supply Facilities Maintenance Ltd
       P.O. Box 509058
       San Diego, CA 92150-9058
Case 21-31119-mvl11 Doc 10 Filed 06/21/21   Entered 06/21/21 21:06:28   Page 24 of 50




       Heavenly Landscapes
       P.O. Box 795
       Crowley, TX 76036


       Hilt Custom Carts
       4817 Oxford State Rd
       Middletown, OH 45011


       Hinckley Springs
       P.O. Box 660579
       Dallas, TX 75266-0579


       Holland Roofing Inc.
       7450 Industrial Rd
       Florence, KY 41042


       HomeTeam Pest Defense, Inc
       6450 Cameron St, Ste 107
       Las Vegas, NV 89118-4337


       Hub Refrigeration   Fixture Co Inc
       P.O. Box 17395
       Hattiesburg, MS 39404


       Hudson Energy Corp
       P.O. Box 731137
       Dallas, TX 75373-1137


       Humble Elevator Service, Inc
       P.O. Box 2948
       Humble, TX 77347


       Hyde Park Chamber of Commerce
       P.O. Box 17
       Hyde Park, NY 12538


       Hyde Park School District
       P.O. Box 2033
       Hyde Park, NY 12538
Case 21-31119-mvl11 Doc 10 Filed 06/21/21   Entered 06/21/21 21:06:28   Page 25 of 50




       ICON Ecological Solutions, LLC
       5432 Bridgeport Rd
       McKinney, TX 75071-4987


       ILa Nelson
       2818 S Schenley Ave
       Youngstown, OH 44511


       Illinois American Water
       P.O. Box 94551
       Palatine, IL 60094-4551


       Illinois Department of Revenue
       P.O. Box 19053
       Springfield, IL 62794-9053


       Imperial Water Conditioning Co, Inc
       1620 E Southport Rd
       Indianapolis, IN 46227


       Indiana Department of Revenue
       P.O. Box 0595
       Indianapolis, IN 46206-0595


       Internal Revenue Service
       Attn Centralized Insolvency Operation
       P.O. Box 7346
       Philadelphia, PA 19101-7346


       Internal Revenue Service
       Attn Centralized Insolvency Operation
       2970 Market St
       Mail Stop 5-Q30.133
       Philadelphia, PA 19104-5016


       International Management District
       Equi-Tax Inc
       P.O. Box 73109
       Houston, TX 77273-3109
Case 21-31119-mvl11 Doc 10 Filed 06/21/21   Entered 06/21/21 21:06:28   Page 26 of 50




       Jack Smith - Tax Collector
       P.O. Box 309
       Purvis, MS 39475


       Jack Smith Tax Collector
       P.O. Box 3069
       Purvis, MS 39475


       Jackson County
       112 W Lexington Ave, Ste 114
       Independence, MO 64050


       Jackson Walker Llp
       Attn Michael S Held/Jennifer F Wertz
       Attn J Machir Stull/Vienna F Anaya
       2323 Ross Ave, Ste 600
       Dallas, TX 75201


       James Gardner
       8057 S Lakeview Dr
       Franklin, WI 53132


       Jane Santogrossi
       2709 Plantation PT
       Urbana, IL 61802


       Jefcoat Fence Company, Inc
       4080 Highway 80 E
       Pearl, MS 39208


       Jenkins Remodeling   Property Mainten.
       5021 Mt Alverno Rd
       Cincinnati, OH 45238


       Jill Pirrung
       7193 Rangline Rd
       Union, OH 45322


       John Lindback
       24065 University Ave E
       Bethel, MN 55005
Case 21-31119-mvl11 Doc 10 Filed 06/21/21   Entered 06/21/21 21:06:28   Page 27 of 50




       John R Ames, CTA, Tax Assessor Collector
       P.O. Box 139066
       Dallas, TX 75313-9066


       JoVan   Sons Pro Services, Ltd
       P.O. Box 2024
       Hyde Park, NY 12538


       JP Meal
       dba Mr Rooter of Youngstown
       2755 Salt Springs Rd
       Youngstown, OH 44509


       Julia Clark   Associates, PC
       1404 West Ave, Ste B
       Austin, TX 78701


       Julia Clark   Associates, PC
       Attn Julia Clark
       1401 W Ave, Ste B
       Austin, TX 78701


       Julian Ruiz Lawn Keeping
       500 Mustang Meadow
       Dale, TX 78616


       Karen Redman
       c/o Cogency Gloal Inc
       10 E 40th St, 10th Fl
       New York, NY 10016


       KC Water Services
       P.O. Box 807045
       Kansas City, MO 64180-7045


       Keith Coleman
       1262 Oarkridge Ct
       Mansfield, OH 44906
Case 21-31119-mvl11 Doc 10 Filed 06/21/21   Entered 06/21/21 21:06:28   Page 28 of 50




       Kimble Septic Tank Cleaning     Porta-Pot
       300 Sixth Ave
       Mansfield, OH 44905


       Kings III of America, Inc
       751 Canyon Dr, Ste 100
       Coppell, TX 75019


       Kit Lundin
       11900 Joyville Rd, Ste 201784
       Austin, TX 78759


       Larry D Chizer Sr
       10555 Spice Ln
       Houston, TX 77072


       Las Vegas Toilet Rentals, Inc
       2069 Christy Ln
       Las Vegas, NV 89156


       Las Vegas Valley Water District
       1001 S Valley View Blvd
       Las Vegas, NV 89153


       Lawn 2 Leaves
       115 Brookfield Ave
       Boardman, OH 44512


       Legacy Pest Control
       P.O. Box 139
       Camargo, IL 61919


       Legacy Pest Control LLC
       404 S Vine St
       Camargo, IL 61919


       Levale McNair
       29 McNair Dr
       Petal, MS 39465
Case 21-31119-mvl11 Doc 10 Filed 06/21/21   Entered 06/21/21 21:06:28   Page 29 of 50




       Linebarger Goggan Blair    Sampson, Llp
       Attn Diane W Sanders
       P.O. Box 17428
       Austin, TX 78760-7428


       Linebarger Goggan Blair    Sampson, Llp
       Attn Laurie A Spindler
       2777 N Stemmons Fwy
       Ste 1000
       Dallas, TX 75207


       Local Lawn Care LLC
       131 Rock Nettle
       New Braunfels, TX 78130


       Love Heating   Air Conditioning, Inc
       4115 E 10th St
       Indianapolis, IN 46201


       Luis Hernandez
       231 S West Rd
       Texas City, TX 77591


       Luis Hernandez
       231 South West Rd
       Texas City, TX 77591


       M M Golf Cars, LLC
       4252 NE Port Dr
       Lee s Summit, MO 64064


       Marion County Treasurer
       200 E Washington St, Ste 1001
       Indianapolis, IN 46204


       Master AC and Heat, LLC
       2607 North Fwy
       Houston, TX 77009
Case 21-31119-mvl11 Doc 10 Filed 06/21/21   Entered 06/21/21 21:06:28   Page 30 of 50




       Masterpiece Roofing   Painting, LLC
       7700 E Iliff Ave, Ste D
       Denver, CO 80231


       Matthew D Fiorenzo
       dba Fiorenzo Hauling
       65 Higley Ave
       Niles, OH 44446


       Matthew Grosshart
       617 Seabury Dr
       Worthington, OH 43085


       McAuley Pest Control
       117 Sturges Ave
       Mansfield, OH 44903


       McMillen Paving    Sealing, Inc
       3781 Sullivant Ave
       Columbus, OH 43228


       Mecurio Lawn Care   Snow Removal LLC
       525 Wiles Rd
       Mansfield, OH 44907


       MegaCity Fire    Security
       8210 Expansion Way
       Dayton, OH 45424


       Memphis Light Gas   Water Div
       P.O. Box 388
       Memphis, TN 38145-0388


       Mesquite Tax Office
       P.O. Box 850267
       Mesquite, TX 75185


       Michael Horton
       9003 Flo-Lor Dr, Apt 2
       Cornersburg, OH 44511
Case 21-31119-mvl11 Doc 10 Filed 06/21/21   Entered 06/21/21 21:06:28   Page 31 of 50




       Michael s Keys, Inc
       206 W Bedford Euless Rd
       Hurst, TX 76053


       Michael s Keys, Inc
       4003 Colleyville Blvd
       Colleyville, TX 76034


       Micheal Smilack
       13 Edor Ln
       Succasnna, NJ 07876


       Midland Loan Services
       a Div of PNC Bank NA, as Master Servicer
       Attn Executive VP - Division Head
       10851 Mastin St, Ste 700
       Overland Park, KS 66210


       Midland Loan Services
       a div of PNC Bank, NA
       Attn Executive Vice President, Div Head
       10851 Mastin St, Ste 700
       Overland Park, KS 66210


       Mid-South Electric Contractors, Inc
       3869 New Getwell Rd
       Memphis, TN 38118


       Milligans Landscaping
       30 S Cross Rd
       Staatsburg, NY 12580


       Mississippi Power
       P.O. Box 245
       Birmingham, AL 35201-0245


       Missouri Attorney General s Office
       Supreme Court Bldg
       207 W High St
       P.O. Box 899
       Jefferson City, MO 65102
Case 21-31119-mvl11 Doc 10 Filed 06/21/21   Entered 06/21/21 21:06:28   Page 32 of 50




       Missouri Department of Revenue
       P.O. Box 555
       Jefferson City, MO 65105-0555


       Missouri Lawyers Media
       P.O. Box 955400
       St Louis, MO 63195


       Misti Briles
       905 14th Ave N
       Texas City, TX 77590


       Montgomery County Environmental Services
       P.O. Box 742598
       Cincinnati, OH 45274-2598


       Morrison   Foerster LLP
       Attn Joel C Haims, Haimavathi V Marlier
       250 W 55th St
       New York, NY 10019


       Morrison   Foerster Llp
       Attn Theresa A Foudy, James M Peck
       Attn Mark A Lighter
       250 W 55th St
       New York, NY 10019-9601


       Morrison   Foerster LLP
       Attn Thomas Fileti
       707 Wilshire Blvd
       Los Angeles, CA 90017-3543


       Morrison   Foerster LLP
       Attn James M Peck, Mark A Lightner
       Attn Andrew Kissner, H V Marlier
       250 W 55th St
       New York, NY 10019


       MP2 Energy Texas
       P.O. Box 202829
       Dallas, TX 75320-2829
Case 21-31119-mvl11 Doc 10 Filed 06/21/21   Entered 06/21/21 21:06:28   Page 33 of 50




       Mr Rooter Plumbing
       3801 Godding Hollow Pkwy
       Frederick, CO 80516


       Mr Sippi Beverages
       P.O. Box 16492
       Hattiesburg, MS 39404


       Nathaniel Parsons
       164 1st E St
       Sumrall, MS 39402


       Natin Paul
       814 Lavaca St
       Austin, TX 78701


       Neat Nando Lawn Care, LLC
       70 Hudson Dr
       New Windsor, NY 12553


       Nevada Department of Taxation
       555 E Washington Ave, Ste 1300
       Las Vegas, NV 89101


       New Climate Heating    Cooling LLC
       6929 Tylersville Rd, Ste 10
       West Chester, OH 45069


       Next To Nature Snow     Ice, LLC
       11785 S Conley St
       Olathe, KS 66061


       Nick s Ice House
       2106 Hardy St
       Hattiesburg, MS 39401


       North by Northwest LLC - NXNW
       3801 Prairie Ln
       Austin, TX 78728
Case 21-31119-mvl11 Doc 10 Filed 06/21/21   Entered 06/21/21 21:06:28   Page 34 of 50




       North Houston District
       Equi-Tax Inc
       P.O. Box 73109
       Houston, TX 77273-3109


       NV Energy
       P.O. Box 30086
       Reno, NV 89520-3086


       NYS Department of Taxation and Finance
       Transaction Desk Audit Bureau
       WA Harriman Campus
       Albany, NY 12227-0163


       Office of the Attorney General
       30 E Broad St, 14th Fl
       Columbus, OH 43215


       Office of the Attorney General
       P.O. Box 20207
       Nashville, TN 37202-0207


       Office of the Attorney General
       P.O. Box 12548
       Austin, TX 78711-2548


       Office of the Attorney General
       Ralph L Carr Colorado Judicial Center
       1300 Broadway, 10th Fl
       Denver, CO 80203


       Office of the Attorney General
       Indiana Government Center South
       302 W Washington St, 5th Fl
       Indianapolis, IN 46204


       Office of the Attorney General
       100 W Randolph St
       Chicago, IL 60601
Case 21-31119-mvl11 Doc 10 Filed 06/21/21   Entered 06/21/21 21:06:28   Page 35 of 50




       Office of the Attorney General
       100 N Carson St
       Carson City, NV 89701


       Office of the Attorney General
       Bankruptcy Unit
       Civil Recoveries Bureau
       The Capitol
       Albany, NY 12224-0341


       Office of the Attorney General
       550 High St
       Jackson, MS 39201


       Office of the County Treasurer
       500 S Grand Central Pkwy
       P.O. Box 551220
       Las Vegas, NV 89155-1220


       Office of the US Trustee
       Earle Cabell Federal Bldg
       1100 Commerce St, Rm 976
       Dallas, TX 75242


       Ohio Attorney General
       P.O. Box 09471
       Cleveland, OH 44101-6471


       Ohio Department of Taxation
       P.O. Box 181140
       Columbus, OH 43218-1140


       Ohio Edison
       P.O. Box 3687
       Akron, OH 44309-3687


       OMC Gate Service Inc
       3404 N Interstate 35E
       Lancaster, TX 75134-1540
Case 21-31119-mvl11 Doc 10 Filed 06/21/21   Entered 06/21/21 21:06:28   Page 36 of 50




       On the Move, Inc
       P.O. Box 1137
       Boerne, TX 78006


       Oncor Electric Delivery
       P.O. Box 910104
       Dallas, TX 75391-0104


       Orkin
       3404 Successful Way
       Dayton, OH 45414


       Orkin, LLC
       P.O. Box 7161
       Pasadena, CA 91109


       Outstanding Heating   Cooling
       4701 Presidential Way
       Kettering, OH 45429


       Overhead Door Co
       46 Hatten Rd
       Hattiesburg, MS 39402


       Pasadena ISD Tax Office
       P.O. Box 1318
       Pasadena, TX 77501


       Pataskala Area Chamber of Commerce
       350 S Main St
       P.O. Box 132
       Pataskala, OH 43062


       Patricia Okura
       1926 NW Blue Ridge Dr
       Seattle, WA 98177


       Paul Bradley
       Montgomery County Treasurer
       451 W 3rd St
       Dayton, OH 45422
Case 21-31119-mvl11 Doc 10 Filed 06/21/21   Entered 06/21/21 21:06:28   Page 37 of 50




       Paul s Lawn   Landscape LLC
       201 King Ln
       Leander, TX 78641


       Pedernales Electric Cooperative - PEC
       P.O. Box 1
       Johnson City, TX 78636


       Penco Access Control LLC
       4067 Hollister St
       Houston, TX 77080


       Perdue, Brandon, Fielder, Collins     Mott
       Attn Eboney Cobb
       500 E Border St, Ste 640
       Arlington, TX 76010


       Pestech Pest Solutions
       P.O. Box 391
       Liberty, NY 12754


       PLE Security, Inc
       533 E Stroop Rd
       Dayton, OH 45429


       Positive Pest Control Co, Inc
       P.O. Box 295
       Brookhaven, MS 39602


       Prestige Lawn Solutions
       5358 Victory Dr
       Indianapolis, IN 46203


       Pro Pest, LLC
       1305 Gore Rd
       Raymore, MO 64083


       Prosperity Construction LLC
       100 Calumet Gardens, Ste 103
       Madison, MS 39110
Case 21-31119-mvl11 Doc 10 Filed 06/21/21   Entered 06/21/21 21:06:28   Page 38 of 50




       PTI Security Systems
       9160 E Bahia Dr, Ste 100
       Scottsdale, AZ 85260


       QuikStor Security and Software
       6613 Valjean Ave
       Van Nuys, CA 91406


       Quinton R Foss
       Good View Lawn    Landscape
       3113 Moffett Rd
       Lucas, OH 44843


       Ranking County
       211 E Government St
       Brandon, MS 39042


       Raymond Trent Harrison
       dba Titan Pest Services
       6360 Trinity Creek Dr
       Fort Worth, TX 76179


       Raymond Trent Harrison
       dba Titan Pest Services
       6360 Trinity Creek Dr
       Ft Worth, TX 76179


       Redemption Roofing - Gulf Coast
       2600 S Short Blvd, Ste 300
       League City, TX 77573


       Red-K LLC
       dba Mr Electric of Dallas
       1169 N Burleson Blvd
       Burleson, TX 76028


       Regina Morrison-Newman
       Shelby County Trustee
       P.O. Box 2751
       Memphis, TN 38101
Case 21-31119-mvl11 Doc 10 Filed 06/21/21   Entered 06/21/21 21:06:28   Page 39 of 50




       Reliable Electric
       94 Compark Rd, Ste 200
       Centerville, OH 45459


       Rentokil North America, Inc
       P.O. Box 13848
       Reading, PA 19612


       Richard Arthur
       c/o Cogency Gloal Inc
       10 E 40th St, 10th Fl
       New York, NY 10016


       Richardson ISD - Tax Office
       420 S Greenville Ave
       Richardson, TX 75081


       Richland Area Chamber of Commerce
       55 N Mulberry St
       Mansfield, OH 44902


       Richland County Treasurer Office
       50 Park Ave
       Manfield, OH 44902


       RMM Houston, LLC
       7450 Industrial Rd
       Florence, KY 41042


       Rob s Heating   Cooling Repair
       5116 Cranberry Dr
       Mineral Ridge, OH 44440


       Robert A Kovacevic II
       dba RK Restorations
       2344 Glenridge Rd
       Euclid, OH 44117


       Rocky Mountain Access Controls, Inc
       8345 Quebec St
       Commerce City, CO 80022
Case 21-31119-mvl11 Doc 10 Filed 06/21/21   Entered 06/21/21 21:06:28   Page 40 of 50




       Rodgers Landscape
       266 E Broad St
       Westerville, OH 43081


       Roto-Rooter Services Company
       5672 Collection Center Dr
       Chicago, IL 60693


       Roy VanAtta - Licking County Treasurer
       20 S 22nd St
       Newark, OH 43055


       RREF III Storage LLC
       30 Hudson Yards
       New York, NY 10001


       Safeco Alarm Systems, Inc
       642 Broadway
       P.O. Box 1849
       Kingston, NY 12402


       SAGE Storage Insurance Servicing
       121 Broadway, Ste 574
       San Diego, CA 92101


       Saul Ewing Arnstein   Lehr LLP
       Attn M Minuti, M Bair DiSabatino
       1201 N Market St, Ste 2300
       P.O. Box 1266
       Wilmington, DE 19899


       Scenic Landscapes, LLC
       938 Richburg Rd
       Hattiesburg, MS 39402


       Scott Birlew
       308 Hilltop Ct
       Mesquite, TX 75149
Case 21-31119-mvl11 Doc 10 Filed 06/21/21   Entered 06/21/21 21:06:28   Page 41 of 50




       Scott s Paving Co
       1703 Eagles Way
       Leander, TX 78641


       Security Surveillance System
       10630 E Bethany Dr, Ste A
       Aurora, CO 80014


       Sentinel Systems Corp
       1620 Kipling St
       Lakewood, CO 80215


       ServPro of Champaign / Urbana
       3813 N Cunningham Ave
       Urbana, IL 61802


       Sibrian Landscaping
       5300 DeSoto Dr, Apt 329
       Houston, TX 77091


       Siegel Jennings Co, LPA
       23425 Commerce Park Dr, Ste 103
       Cleveland, OH 44122


       Sign Administration
       P.O. Box 2688
       Houston, TX 77252-2688


       Silco Fire   Security
       10765 Medallion Dr
       Cincinnati, OH 45241


       Simple CertifiedMail.com
       2500 Regency Pkwy
       Cary, NC 27518-8549


       Simple CertifiedMail.com
       2500 Regency Pwy
       Cary, NC 27518-8549
Case 21-31119-mvl11 Doc 10 Filed 06/21/21   Entered 06/21/21 21:06:28   Page 42 of 50




       SiteLink
       P.O. Box 19744
       Raleigh, NC 27619


       SK Service Corp
       305 Tiffany Ct
       Champaign, IL 61822


       South Adams County Water
       Sanitation District
       P.O. Box 711863
       Denver, CO 80271-1863


       Southern Pine Electric Power Association
       P.O. Box 60
       Taylorsville, MS 39168-0060


       Southmest MD
       Equi-Tax Inc
       P.O. Box 73109
       Houston, TX 77273-3109


       Southwest Gas Corporation
       P.O. Box 98890
       Las Vegas, NV 89193-8890


       Southwest Materials Handling Co
       4719 Almond St
       Dallas, TX 75247-6499


       SpareFoot
       720 Brazos St, Ste 300
       Austin, TX 78701


       Sparkle Bright, Inc
       1909 Washington Ave
       Houston, TX 77007


       Spectrum Business
       P.O. Box 60074
       City of Industry, CA 91716-0074
Case 21-31119-mvl11 Doc 10 Filed 06/21/21   Entered 06/21/21 21:06:28   Page 43 of 50




       Spring Branch Tax Office
       8880 Westview Dr
       Houston, TX 77055


       Stanley Access Technologies, LLC
       P.O. Box 0371595
       Pittsburgh, PA 15251-7595


       State of Colorado
       Department of Revenue
       Denver, CO 80261-0004


       State Systems Inc
       1861 Vanderhorn Dr
       Memphis, TN 38134


       Stay Safe Systems
       9336 Oak Knoll Cove
       Cordova, TN 38018


       Stephen Ostwinkle
       819 Oakland Ave, Apt 102
       Urbana, IL 61802


       Sterling Fire Protection, LLC
       P.O. Box 470
       Pearland, TX 77588


       Steven s Lawn Service
       306 Wildberry Cove
       Pearl, MS 39208


       Storage Maintenance Specialist, Inc
       8436 E Washington St
       Indianapolis, IN 46219


       Suburban Natural Gas Company
       P.O. Box 183035
       Columbus, OH 43218-3035
Case 21-31119-mvl11 Doc 10 Filed 06/21/21   Entered 06/21/21 21:06:28   Page 44 of 50




       Superior Mechanical Services, Inc
       3100 Plainfield Rd, Ste C
       Dayton, OH 45432


       Superior Septic, Inc
       8 Indian Meadows Dr
       Round Rock, TX 78665


       Supply Side USA Inc
       1120 W 130th St
       Brunswick, OH 44212


       Tais Laureano
       c/o Cogency Gloal Inc
       10 E 40th St, 10th Fl
       New York, NY 10016


       Tanner Heating/Air Conditioning Inc
       2238 E River Rd
       Dayton, OH 45439


       Tax Collector
       83 Broadway
       Newburgh, NY 12550


       Teddy Bear Services
       P.O. Box 97028
       Pearl, MS 39288


       Tennessee Department of Revenue
       Tax Enforcement Division
       3150 N Appling Rd
       Bartlett, TN 38133


       Tennessee Dept of Revenue
       Andrew Jackson State Office Bldg
       500 Deaderick St
       Nashville, TN 37242
Case 21-31119-mvl11 Doc 10 Filed 06/21/21   Entered 06/21/21 21:06:28   Page 45 of 50




       Terminix Commercial
       P.O. Box 742592
       Cincinnati, OH 45274-2592


       Texas Champion Services
       613 North Fwy, Ste 108
       Ft Worth, TX 76102


       Texas City Independent School District
       1700 9th Ave N
       Texas City, TX 77590


       Texas Comptroller
       P.O. Box 13528
       Capital Station
       Austin, TX 78711-3528


       The Backflow Guy LLC
       829 Bethel Rd, Ste 115
       Columbus, OH 43214


       The Brady Law Firm, PC
       Attn Richard D Brady, Esq
       P.O. Box 5050
       Liberty, TX 77575


       The Buzbee Law Firm
       Attn A G Buzbee, P K Taafe, B Ifejika
       JP Morgan Chase Tower
       600 Travis, Ste 7300
       Houston, TX 77002


       The Clarion-Ledger
       P.O. Box 677577
       Dallas, TX 75267-7577


       The Daily News Publishing Company, Inc
       P.O. Box 938
       Paris, TN 38242
Case 21-31119-mvl11 Doc 10 Filed 06/21/21   Entered 06/21/21 21:06:28   Page 46 of 50




       THH Cleaning
       3308 Buell Rd
       Cincinnati, OH 45251


       Three Jay Construction
       8517 N Springboro Pike
       Miamisburg, OH 45342


       Tim Calvin Access Controls, Inc
       7585 Taway Rd
       Radnor, OH 43066


       Times Herald Record
       P.O. Box 223510
       Pittsburgh, PA 15251-2510


       Todd Randall Rushing
       2814 22nd Ave N
       Texas City, TX 77590


       Tomball ISD
       P.O. Box 276
       Tomball, TX 77377


       Tony Yzaguirre, Jr
       Tax Assessor Collector
       P.O. Box 952
       Brownsville, TX 78522-0952


       Torsion Group Corp
       P.O. Box 209298
       Cleveland, OH 44194


       Town of Hyde Park
       11 Boice Rd
       Hyde Park, NY 12538


       Transformations Plus, Inc
       800 Cherry Stone Cir
       Clinton, MS 39056
Case 21-31119-mvl11 Doc 10 Filed 06/21/21   Entered 06/21/21 21:06:28   Page 47 of 50




       Trotwood Fire Department
       4 Strader Dr
       Trotwood, OH 45426


       Turf Tech
       3419 Lincoln Rd
       Hattiesburg, MS 39402


       Tytiana Brown
       7150 Smiling Wood Ln, Apt 804
       Houston, TX 77086


       Ultimate Fire Protection
       P.O. Box 274
       Henderson, CO 80640


       Underground Water Resources, LLC
       P.O. Box 429
       Devine, TX 78016


       Universal Glass
       10701 Sunset Mesa Rd
       Rye, CO 81069


       US Attorney s Office for the ND of TX
       Attn Bankruptcy Div
       1100 Commerce St, Ste 300
       Dallas, TX 75242-1699


       Venable LLP
       Attn Laura S Bouyea
       750 E Pratt St, Ste 900
       Baltimore, MD 21202


       Vision Builders
       8130 State Hwy 150 W
       Coldspring, TX 77331
Case 21-31119-mvl11 Doc 10 Filed 06/21/21   Entered 06/21/21 21:06:28   Page 48 of 50




       Vortex Colorado, Inc
       File 1525
       1801 W Olympic Blvd
       Pasadena, CA 91199-1525


       Warren County Treasurer
       406 Justice Dr, Ste 226
       Lebanon, OH 45036


       Waste Connections
       Lone Star, Inc
       P.O. Box 742695
       Cincinnati, OH 45274-2695


       Waste-Managers, LLC
       P.O. Box 847
       Corning, CA 96021


       Water District Management   WDM
       North Green MUD
       P.O. Box 550
       Spring, TX 77383-0550


       Wayne Overhead Door Sales of Dayton, Inc
       9073 N State Rte 48
       Centerville, OH 45458


       WC Mississippi Storage Portfolio I, LLC
       401 Congress Ave, 33rd Fl
       Austin, TX 78701


       WD Kuhn Enterprises, Inc
       dba Stat Construction
       P.O. Box 88
       Staatsburg, NY 12580


       Weijin Ji
       147-18 Hawthorne Ave
       Flushing, NY 11355
Case 21-31119-mvl11 Doc 10 Filed 06/21/21   Entered 06/21/21 21:06:28   Page 49 of 50




       Wells Fargo Bank, NA, as Trustee
       Attn Corporate Trust Services
       UBS 2018-C15
       9062 Old Annapolis Rd
       Columbia, MD 21045


       Wendy Burgess - Tax Assessor Collector
       P.O. Box 961018
       Ft Worth, TX 76161


       West Texas Stone Solutions
       5206 Orsini Blfs
       Round Rock, TX 78665


       Westlake Industries, LLC
       11500 Metric Blvd, Ste 285
       Austin, TX 78758


       Westlake Industries, LLC
       814 Lavaca St
       Austin, TX 78701


       Williamson County Tax Office
       Larry Gaddes, CTA
       904 S Main St
       Georgetown, TX 78626


       WORD of Comal County
       P.O. Box 2789
       Canyon Lake, TX 78133


       Worthington Area Chamber of Commerce
       90 E Wilson Bridge Rd, Ste 100
       Worthington, OH 43085


       YCO Gate CO
       P.O. Box 264
       San Marcos, TX 78667
Case 21-31119-mvl11 Doc 10 Filed 06/21/21   Entered 06/21/21 21:06:28   Page 50 of 50




       Youngstown Fence Inc
       235 E Indianola Ave
       Youngstown, OH 44507


       Youngstown Plumbing    Hardware
       2536 Mahoning Ave
       Youngstown, OH 44509


       Youngstown Warren Regional Chamber
       11 Central Square, Ste 1600
       Youngstown, OH 44503-1592


       Youngstown Water Department
       P.O. Box 6219
       Youngstown, OH 44501
